Citation Nr: 1409819	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right knee disorder.

2. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened the previously denied claims for service connection for right and left knee disorders, but denied the underlying benefit sought.

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for right and left knee osteoarthritis, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claims are reopened.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2011 hearing conducted via videoconference. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for right knee and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 2004 rating decision determined that new and material evidence had not been submitted with respect to the claim for service connection for a right knee disorder; the Veteran did not appeal, and the decision became final.

2. A March 2004 rating decision determined that new and material evidence had not been submitted with respect to the claim for service connection for a left knee disorder; the Veteran did not appeal, and the decision became final.

3. Evidence received since the March 2004 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

4. Evidence received since the March 2004 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1. The unappealed March 2004 rating decision that determined that new and material evidence had not been submitted with respect to the claim for service connection for a right knee disorder is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Since the unappealed March 2004 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a right knee disorder has been received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The unappealed March 2004 rating decision that determined that new and material evidence had not been submitted with respect to the claim for service connection for a left knee disorder is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4. Since the unappealed March 2004 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee disorder has been received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's right shoulder disability claim. Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot. 


New and Material Evidence Analysis

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a January 2002 decision, the RO determined that service connection for a left knee disorder and a right knee disorder was not warranted as the evidence did not show that current disorders were related to service.  In January 2003, the Veteran asked the RO to reconsider the decision.  As he did not express disagreement with the determination or assert a desire for appellate review, his statement is not considered a notice of disagreement.  See 38 C.F.R. § 20.201 (2013).  The Veteran submitted evidence with his request for reconsideration.  In March 2003, the RO confirmed and continued the earlier determinations on both claims again finding that no nexus to service was shown.  Following the receipt of additional medical evidence in March 2003, which continued to show that the Veteran has a current disability of each knee, the RO determined in an April 2003 rating decision that the evidence was not new and material.  In December 2003, the Veteran requested reconsideration of the earlier rating decision and submitted evidence which showed that he has a current disability of both knees.  Again, as he did not disagree with the determination or assert a desire for appellate review, his statement is not considered a notice of disagreement.  See 38 C.F.R. § 20.201 (2013).  In a March 2004 decision, the RO determined that new and material evidence had not been submitted with respect to either claim.  As the Veteran did not file a notice of disagreement with respect to any of these decisions and as he did not submit any new and material evidence within one year of the March 2004 decision, the decisions became final.  In June 2009, the Veteran requested that the RO reopen his claim.  

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for right and left knee osteoarthritis. After a review of the evidence of record, the Board finds that new and material evidence has been received. 

The evidence of record at the time of the March 2004 rating decision consisted of the Veteran's service treatment records, documenting a September 1975 in-service right knee sprain and private treatment records from the Choctaw Nation Health Center and Diagnostic Imaging Associates. 

Evidence received since the March 2004 rating decision consists of private medical evidence from Dr. M relating the Veteran's right and left knee osteoarthritis to walking or marching on rough, uneven surfaces while in the military. This evidence is considered new, because it was received after the March 2004 rating decision and therefore was not previously considered. The evidence is also material because it is not cumulative or redundant and it addresses the unestablished fact of a nexus to service, which was the element of service connection lacking.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the medical evidence indicating that there is a likely relationship between the Veteran's right and left knee osteoarthritis and service raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's claims.  

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for right and left knee disabilities on the merits.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disorder has been received; to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disorder has been received; to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claims for entitlement to service connection for bilateral knee osteoarthritis, the Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

The Veteran maintains that he hyperextended his right knee during boot camp and sought treatment for such at that time. He alleges that he suffered from symptoms from his right knee ever since the in-service injury; however he self-medicated himself until 2002 when he began to seek private medical treatment. Therefore, he believes that service connection for his right knee osteoarthritis is warranted. Additionally, he asserts that his current left knee osteoarthritis is secondary to his right knee osteoarthritis.

During his December 2011 Board hearing, the Veteran reported that he received disability benefits from the Social Security Administration (SSA) in connection with his knee disabilities since February 2009. SSA records have not been obtained and associated with the claims file. On remand, these records should be obtained.

Additionally, the Veteran testified that he underwent a right knee replacement in October 2009 and that he was scheduled to undergo a left knee replacement in June 2012. Review of the record reveals that a left knee replacement was performed at the Oklahoma City VAMC on June 12, 2012 and a right knee replacement was performed on October 26, 2009. Medical records pertaining to either procedure have not been associated with the Veteran's claims file, with the exception of October 27, 2009 and October 28, 2009 notes which indicate the Veteran's status after the right knee replacement procedure was performed. On remand, complete medical records should be obtained for both the October 26, 2009 and the June 12, 2012 procedures. Also, updated VA treatment records should be obtained and associated with the claims file, dated from June 2011 to present.

Finally, the Board finds that a new examination is warranted for the Veteran's bilateral knee osteoarthritis claims. The record reveals that the Veteran was previously afforded a VA knee examination in April 2011 to determine the existence of a current bilateral knee disability and, if present, the etiology of such. The examiner opined that the current diagnoses of right and left knee osteoarthritis were less likely than not permanently aggravated or a result of any in-service injury or event and that it was at least as likely as not a result of a post service injury reported by the Veteran, however, an adequate rationale was not provided. As such, remand for a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from all appropriate facilities, to include the Oklahoma City VAMC, from June 2011 to present.

2. Obtain copies of treatment records pertaining to October 2009 and June 2012 surgeries at the Oklahoma City VAMC, for right and left total knee replacement procedures. All such efforts and requests to obtain such must be documented in the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4. Arrange for the Veteran to undergo an appropriate VA examination with respect to his claims for service connection for his right and left knee disabilities (osteoarthritis) by an examiner of appropriate expertise. After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's current right and left knee disabilities, are causally related to an event, injury, or disease in service, to include the medical treatment provided during service. Attention is invited to the Veteran's service treatment records, the Veteran's post-service VA treatment records, the April 2011 VA knee examination, the December 2011 Board hearing testimony, and the private medical opinion from Dr. M. 

In addition, as the record includes allegations concerning secondary service connection of the left knee osteoarthritis, the examiner should opine whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran has a current left knee disability that is due to or caused by a current right knee disability.

The examiner should also address whether it is at least as likely as not that the current left knee disability was aggravated (i.e., worsened) beyond the natural progress by the right knee disability. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disability.

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




















Department of Veterans Affairs


